Exhibit 10.5

 

Execution Version

 

May 16, 2008

 

To:                         BMP PARIBAS

787 Seventh Avenue

New York, New York 10019

Attention: Legal and Transaction Management Group - ISDA

Telephone No.: (212) 841-3000

Facsimile No.: (212) 841-3561

 

From:                    FORD CREDIT AUTO OWNER TRUST 2008-C 

c/o U.S. Bank Trust National Association,

as Owner Trustee

300 Delaware Avenue, Ninth Floor

Wilmington, Delaware 19801

Attention: Corporate Trust Department

Telephone: (302) 552-3200

Facsimile: (302) 552-3129

 

Re: Interest Rate Swap Reference No. MAD#72096

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between BNP Paribas ("Party A") and Ford
Credit Auto Owner Trust 2008-C ("Party B") on the Trade Date listed below (the
"Transaction"). This letter constitutes a "Confirmation" as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) (the
"Definitions") are incorporated into this Confirmation. For these purposes, all
references in those Definitions to a "Swap Transaction" will be deemed to apply
to the Transaction referred to herein. In the event of any inconsistency between
those Definitions and this Confirmation, this Confirmation will govern. Other
capitalized terms used herein and not otherwise defined will have the meanings
given them in the Indenture referred to in the Agreement (as defined below). In
the event of any inconsistency between those terms and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement and the Schedule thereto, both dated as of May 16, 2008,
between you and us (as amended, supplemented or otherwise modified from time to
time, the "Agreement"). All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.

 

--------------------------------------------------------------------------------

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Party A:

BNP Paribas

 

 

Party B:

Ford Credit Auto Owner Trust 2008-C

 

 

Trade Date:

May 16, 2008

 

 

Effective Date:

May 22, 2008

 

 

Notional Amount:

For the first Calculation Period (from and including, May 22, 2008, to but
excluding June 16, 2008), the Notional Amount of this Transaction for purposes
of calculating payments due by either party on the first Payment Date will be
$300,000,000. With respect to any subsequent Calculation Period up through and
including the Calculation Period ending on but excluding April 15, 2013, the
Notional Amount will be the Note Balance of the Class A-4b Notes (after giving
effect to all amounts paid on the Payment Date that is the first day of such
Calculation Period) as stated on the Servicer's monthly investor report relating
to such Payment Date (the "Actual Balance"). Party B will determine the Notional
Amount and will inform Party A of such determination by the twelfth day of each
calendar month using the Note Balance of the Class A-4b Notes prior to giving
effect to any payments of principal on the Class A-4b Notes on the following
Payment Date, as shown in the Servicer's monthly investor report relating to
such Payment Date.

 

 

Termination Date:

The earlier of April 15, 2013 and the date the Note Balance of the Class A-4b
Notes has been reduced to zero.

 

 

Fixed Amounts

 

 

 

Fixed Rate Payer:

 

 

 

Party B

 

 

 

Fixed Rate Payer

 

Payment Date:

The 15th day of each calendar month, subject to adjustment in accordance with
the Following Business Day Convention.

 

 

Period End Date:

The 15th day of each calendar month, with No Adjustment. (This means that each
Calculation Period for the Fixed Amount will have 30 days, except for the
Initial Calculation Period, which will commence on May 22, 2008, and end on and
excluding June 16, 2008.)

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

Fixed Rate:

5.1775%

 

 

Fixed Rate Day

 

Count Fraction:

30/360

 

 

Floating Amounts

 

 

 

Floating Rate Payer:

 

 

 

Party A.

 

 

 

Floating Rate Payer

 

Payment Dates:

The 15th day of each calendar month, subject to adjustment in accordance with
the Following Business Day Convention.

 

 

Floating Rate for Initial Calculation Period:

To be determined on May 20, 2008 (excluding spread)

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Designated Maturity:

 

 

 

One month

 

 

 

Spread:

Plus 1.75%

 

 

Floating Rate Day

 

Count Fraction:

Actual/360

 

 

Reset Dates:

The first day of each Floating Rate Payer Calculation Period.

 

 

Business Days:

New York and Delaware

 

 

 

 

3. Account Details

 

 

 

Payments to Party A:

BNP PARIBAS NEW YORK, NY

Swift Code: BNPAUS3NXXX

A/C 19409300136

Favor: BNP PARIBAS

Swift Code: BNPAFRPP

Attn: Swaps & Derivatives Back Office

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

Payments to Party B:

The Bank of New York

ABA # 021-000-018

Acct # 111-565

Attn: John Rooney

For further credit to: Ford Credit Auto Owner Trust 2008-C Collection Acct TAS
#879555

 

 

 

Party A Operations

 

Contact:

BNP PARIBAS PARIS

BFI – LSI – CMO – Back Office Swaps

75450 Paris Cedex 09

France

Fax: +33 1 42 98 67 04

 

 

 

Party B Operations

 

Contact:

Ford Credit Auto Owner Trust 2008-C

c/o U.S. Bank Trust National Association,

as Owner Trustee

300 Delaware Avenue, Ninth Floor

Wilmington, Delaware 19801

Attn: Corporate Trust Administration

Telephone: (302) 552-3102

Fax: (302) 552-3129

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

with copies to:

 

The Bank of New York,

as Indenture Trustee for

Ford Credit Auto Owner Trust 2008-C

101 Barclay Street

Floor 4 West

New York, New York 10286

Attn: Structured Finance Services -

Asset Backed Securities, Ford 2008-C

Telephone: (212) 815-4389

Fax: (212) 815-2493

 

 

 

and

 

 

 

Ford Motor Credit Company LLC

c/o Ford Motor Company

World Headquarters, Suite 801-C1

One American Road

Dearborn, Michigan 48126

Attention: Securitization Operations Supervisor

Telephone: (313) 206-5899

Fax: (313) 390-4133

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

--------------------------------------------------------------------------------

 

                        Please confirm that the foregoing correctly sets forth
the terms of our agreement by executing this Confirmation and returning it to
us.

 

Best Regards,

 

FORD CREDIT AUTO OWNER TRUST 2008-C

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee

 

 

 

By: /s/ Mildred F. Smith
Name:  Mildred F. Smith

Title:    Vice President







Confirmed as of the date first written above:

 

BNP PARIBAS

 

By: /s/ Jane Shahmanesh

Name:  Jane Shahmanesh

Title:    Authorized Signatory

 

By: /s/ Mindy Sperling

Name: Mindy Sperling

Title:   Authorized Signatory

 

 

[Signature Page to Class A-4b Confirmation]

 

 